Citation Nr: 1744726	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  03-15 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to additional educational benefits under the Montgomery GI Bill (MGIB) (Chapter 30).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to November 1977 and from October 1980 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Atlanta Education Center of the Department of Veterans Affairs (VA) located in Atlanta, Georgia.  

The Board previously remanded this appeal in January 2005, September 2013 and in September 2016.  



FINDINGS OF FACT

1.  The Veteran had previously used 21 months and 15 days of educational assistance benefits under Chapter 34 (Vietnam Era GI Bill).

2.  The Veteran has been awarded more than 26 months and 25 days of educational assistance benefits under Chapter 30 (MGIB).

3.  The benefits awarded to the Veteran under the combination of the Chapter 34 and Chapter 30 programs total more than 48 months.

4.  The Veteran is not entitled to more than 48 months of VA educational assistance benefits under a combination of the Chapter 34 and Chapter 30 programs.



CONCLUSION OF LAW

Entitlement to education benefits in excess of 48 months is not warranted.  38 U.S.C.A. § 3013, 3105, 3695 (West 2015); 38 C.F.R. § 21.70, 21.78, 21.4020, 21.7072, 21.9550 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there is no dispute the Veteran satisfied the eligibility requirements for chapter 30 (MGIB) education benefits as he has already been deemed eligible for such.  The issue in this case is whether he is entitled to MGIB benefits in excess of 48 months.

The Veteran contends that he is entitled to additional benefits as he has not yet exceeded the statutory thresholds.  He asserts that he has not yet used Chapter 34 benefits, but in fact received tuition assistance while on active duty.

But for certain exceptions, benefits awarded under Chapter 30 (MGIB) entitle the recipient to 36 months of educational assistance.  38 U.S.C.A. § 3013(a)(1); 38 C.F.R. § 21.7072(a).  However, the law also provides a limit on educational assistance under two or more programs.  The aggregate period for which any person may receive assistance under two or more of the following laws may not exceed 48 months (or the part-time equivalent): (1) Part VII or VIII, Veterans Regulations numbered 1(a), as amended; (2) Title II of the Veterans' Readjustment Assistance Act of 1952; (3) The War Orphans' Educational Assistance Act of 1956; (4) 38 U.S.C. chapters 30, 32, 33, 34, 35, and 36; (5) 10 U.S.C. chapters 106a, 1606, and 1607; (6) Section 903 of the Department of Defense Authorization Act, 1981; (7) The Hostage Relief Act of 1980; and (8) The Omnibus Diplomatic Security and Antiterrorism Act of 1986.  38 U.S.C.A. § 3695(a); 38 C.F.R. § 21.4020(a).

The Veteran had active duty service from January 1975 to November 1977.  Following this period of service, the Veteran utilized the Vietnam Era GI Bill (Chapter 34) to attend Motech Automotive Education Center for 10 months and 25 days between January 17, 1978 and December 8, 1978.

The Veteran returned to active duty from October 1980 to September 1997.  While on active duty he completed classes through Saint Leo College from 1982 to 1987 using the Air Force tuition assistance program.  He then completed classes at Central Michigan University using 10 months and 10 days of the Vietnam Era GI Bill (Chapter 34) from September 1988 to December 1989.

The Veteran used 21 months and 15 days of entitlement under Chapter 34; therefore, he was only eligible to receive 26 months and 25 days of entitlement under Chapter 30 (MGIB) following active duty service.

The Veteran contends that he used the tuition assistance program through the Air Force to pay for all college credits while he was on active duty.  See September 4, 2002 statement of disagreement and May 2004 Board hearing transcript.  The Veteran asserts in his statement of disagreement that he was taking classes from 1981 to 1989 and utilized tuition assistance for the entire period.  He maintains that he was never offered the option to use the Vietnam Era GI Bill over the tuition assistance program by any representative of the base education office.  See June 2003 VA Form 9 addendum.  He contends that the switch from tuition assistance to using the Vietnam Era GI Bill occurred when he moved to Andrews Air Force Base and without his knowledge.  He believed he was still using tuition assistance and had never heard of an active duty member using their GI Bill before getting out of the service.

Pursuant to the September 2016 Board remand, the AOJ obtained all of the Veteran's service personnel records.  The AOJ also conducted another in-depth review of the Veteran's education record to determine his used and remaining benefits. 

The Veteran had previously elected benefits under Chapter 34.  Entitlement under this chapter was terminated as of December 31, 1989, and thus, his election of Chapter 30 benefits is based on his Chapter 34 eligibility as of December 31, 1989.  38 C.F.R. § 21.334(e).  Under the provisions of 38 C.F.R. § 21.7072(a), most individuals are entitled to 36 months of assistance or the equivalent thereof in part-time VA educational assistance.  The aggregate period for which any person may receive assistance under two or more programs may not exceed 48 months or the part-time equivalent.  38 C.F.R. § 21.4020(a).

The Veteran's 21 months and 15 days of entitlement under the Vietnam Era GI Bill leaves him eligible for 26 months and 25 days of entitlement under the MIGB.  Again, he contends the 10 months and 10 days of college from September 1988 to December 1989 should have been paid for by tuition assistance and not by using his Vietnam Era GI Bill.  Unfortunately, the record shows he used those Vietnam Era GI Bill benefits by obtaining college credits during the applicable time.  An error may have been made at the base education office in allocating the Veteran's Vietnam Era GI Bill to these tuition payments rather than utilizing the tuition assistance program.  Nonetheless, the Veteran was notified contemporaneous with his studies that his Vietnam Era GI Bill was being used and he could have corrected the misappropriation of one fund so he could utilize the other at that time.  See e.g. Veterans Administration educational allowance letters from November 22, 1988, December 13, 1988, April 18, 1989, April 28, 1989, and June 5, 1989.

The Board is sympathetic to the Veteran's position and the contentions he has advanced in support of his claim.  However, the Board is bound by the applicable law and regulations when determining entitlement to VA benefits.  The fact remains that the Veteran's combined VA education benefits are limited by statute and regulation to 48 months.  In view of the foregoing, the Board must find that the Veteran has no legal entitlement to Chapter 30 (MGIB) benefits in excess of 26 months and 25 days, which is the benefit he is seeking on appeal.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to additional educational benefits under the Montgomery GI Bill (Chapter 30) is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


